Exhibit 10.1

MONOTYPE IMAGING HOLDINGS INC.

2011 Executive Incentive Compensation Plan

 

 

 

I. Overview

The compensation philosophy of Monotype Imaging is to pay competitive base
salaries and to provide the potential to significantly overachieve market
average compensation through incentive compensation if performance of both the
organization and the individual exceed expectations. Base compensation and total
compensation targets are set based on peer group data and area market survey
data.

 

II. Incentive Compensation Goals

 

•  

Provide significant compensation to Executives to exceed annual net adjusted
EBITDA and revenue targets established by the Board of Directors.

 

•  

Provide incentive to Executives to achieve individual goals that have a direct
relationship to Monotype Imaging’s organizational success.

 

•  

Motivate exceptional performance at all organizational levels

 

•  

Pay for performance. No guarantees of bonus if performance does not warrant.

 

•  

Significant differentiation in bonus payments between less than expected
performance and exceptional performance.

 

III. Eligibility

 

•  

Employees who, for purposes of compensation, are classified by the President and
Chief Executive Officer or the Compensation Committee as “Executives” for FY
2011, unless the Compensation Committee determines that any such Executive shall
be eligible for incentive compensation under an alternative Company plan.

 

•  

Executives hired after January 1, 2011 will be prorated based on date of hire.

 

•  

An Executive must be employed by the Company on December 31, 2011 to be eligible
to receive any incentive compensation payment under this plan.

 

IV. Total Incentive Compensation Pool

The total incentive compensation pool available to Executives under this plan is
based on the Company’s achievement of specific net adjusted EBITDA and revenue
targets established by the Board of Directors for 2011. At each pre-determined
net adjusted EBITDA and revenue percentage achievement, beginning at 90% of the
applicable target, an incentive compensation pool is established and will be
paid on a sliding scale up to a maximum of 105% and 103% respectively of
targeted net adjusted EBITDA and revenue, subject to Section VII below, as
follows:

 

     Pool Based on
Revenue      Pool Based on
naEBITDA      Total Potential
Payout  

At 90% Achievement of Target

   $ 262,500       $ 262,500       $ 525,000   

At 100% Achievement of Target

   $ 700,500       $ 700,500       $ 1,401,000   

At Achievement of the maximum % of Target

   $ 1,050,500       $ 1,050,000       $ 2,101,000   



--------------------------------------------------------------------------------

The Total Potential Payment amount may be allocated if either (i) the Company
achieves at least 103% of the revenue target and 105% of the naEBITDA target or
(ii) the Company achieves at least 100% of the revenue target and achieves 110%
of the naEBITDA target with payment scaling beginning in excess of 105% up to
110% of such target.

Calculation of the incentive compensation pool at each level is based upon the
number of Executives on the date this plan is approved by the Compensation
Committee. If the Compensation Committee determines that the total number of
Executives participating in this plan increased or decreased during 2011, the
Compensation Committee may, but is not required to, adjust the incentive
compensation pool at any or all levels.

 

V. Individual Incentive Compensation for Executives

Target Incentive Compensation:

 

•  

President/CEO =70% of his or her base salary

 

•  

Executive Vice President = 50% of his or her base salary

 

•  

Sr. Vice President/Chief Financial Officer = 45% of his or her base salary

 

•  

Other Executives = Varies based on position and will range from 30 – 40% of his
or her base salary.

 

•  

Actual incentive compensation payments to an Executive will depend on (i) the
satisfaction of the Company’s net adjusted EBITDA and revenue targets, (ii) the
satisfaction of the Executive’s individual pre-determined performance
objectives, and (iii) the Executive’s overall performance during 2011.

 

•  

The satisfaction of the individual performance objectives of the President and
Chief Executive Officer, and his overall performance in 2011, will be reviewed
by the Compensation Committee.

 

•  

The satisfaction of the individual performance objectives, and overall
performance in 2011, of all other Executives will be reviewed by the President
and Chief Executive Officer, together with the Executive’s supervisor.

 

•  

All bonus recommendations will be made by the President and Chief Executive
Officer to the Compensation Committee for approval.

 

VI. Payments

 

•  

Payments will be made to Executives following approval of such payments by the
Compensation Committee and receipt by the Company of audited financial
statements for the year ended December 31, 2011; provided, however, that such
payments, if any, shall be



--------------------------------------------------------------------------------

 

made to Executives between January 1st and March 15th of 2011. In the event that
there is a subsequent change in the Company’s audited financial statements that
impacts whether the bonus targets were satisfied, Executives will be required to
repay to the Company any amount that was paid based solely on the satisfaction
of a bonus target that was not, after such change, satisfied. While the
Compensation Committee shall have no discretion to determine whether or not the
repayment obligations shall be enforced, the final amounts to be repaid by each
Executive shall be determined by the Compensation Committee.

 

VII. Plan Guidelines

•  

Total Executive incentive compensation pool is amount budgeted and accrued for
plan year 2011.

 

•  

Organization must achieve 90% of net adjusted EBITDA or revenue target in order
for any incentive compensation to be paid under this plan.

 

•  

The Compensation Committee will make the final determination on all Executive
bonus payments.

 

•  

The Executive compensation pool set forth in Section IV may be increased by the
Compensation Committee without amendment of this plan, but solely from amounts
allocated by the Company to other Company incentive compensation plans in the
event any such amounts are not paid or distributed under such other plans. In
addition, in the event the Executive compensation pool is decreased or not fully
allocated or paid to Executives, such amounts may be added by the Company to
other non-executive Company incentive compensation plans.

 

•  

Although it is the intent of the Company to continue this compensation plan
through FY2011, any Monotype Imaging compensation plan may be changed, amended,
modified or terminated at the sole discretion of the Compensation Committee.

 

•  

No Monotype Imaging compensation plan represents a contract of employment,
implied or otherwise.